 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 544 
In the House of Representatives, U. S.,

June 16, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2847) making appropriations for the Departments of Commerce and Justice, and Science, and Related Agencies for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2847) making appropriations for the Departments of Commerce and Justice, and Science, and Related Agencies for the fiscal year ending September 30, 2010, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. Notwithstanding clause 11 of rule XVIII, no amendment to the bill shall be in order except: (1) those received for printing in the portion of the Congressional Record of June 15, 2009 (or earlier) designated for that purpose in clause 8 of rule XVIII; and (2) pro forma amendments for the purpose of debate. Each amendment so received may be offered only by the Member who submitted it for printing or a designee and shall be considered as read if printed. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.Clause 9(b)(2) of rule XXI is amended by inserting such after no. 
 
Lorraine C. Miller,Clerk.
